DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “the wafer including a plurality of microelectromechanical systems (MEMS) devices formed thereon…computing a capacitance difference between the first and second capacitance values; and determining that a defect may be present in an oxide layer of the substrate underlying the detection structure in response to the capacitance difference.,” as recited in claim 1. 

Walter (US 20080206908 A1) discloses a wafer (FIGS. 1-7) comprising: 
a substrate; (substrate 102) and 
a process control monitor (PCM) structure formed on the substrate, the PCM structure comprising: 
a detection structure including a first electrically conductive line arrangement (stress line 106)  formed in a first structural layer (Material layer M2) on the substrate and a first protection layer (material layers M3 and M0) surrounding the first electrically conductive line arrangement; (See at least FIG. 7)  and 
a reference structure including a second electrically conductive line (heat collector 134) arrangement formed in the first structural layer (material layer M2) on the substrate, a second protection layer (material layer M1) surrounding the second electrically conductive line arrangement, an insulator material (insulator material 112) formed overlying the second electrically conductive line arrangement and the second protection layer, (See FIG. 7) and a second structural layer (feedline 108)  overlying the insulator material.  (See FIG. 7) 
However, Walter does not explicitly teach measuring a capacitance as recited in claim 1.
Johannes et al. (EP 3550475 A1, hereinafter Johannes) teaches measuring a difference in capacitance (capacitances D1 and D2) between difference electrical portions (26_2 and 26_3) on a substrate (substrate 24).  However, Johannes does not explicitly teach using this system in a MEMS device.  No other reference has been found to remedy the deficiencies.
Therefore, claim 1 is allowed, and claims 2-6 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812